Filed 1/11/16 P. v. Woodbury CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                             C078977

                   Plaintiff and Respondent,                                   (Super. Ct. Nos.
                                                                            CMO36634, CMO41424)
         v.

STEPHEN WINFIELD WOODBURY IV,

                   Defendant and Appellant.




         Defendant Stephen Winfield Woodbury IV appeals from the judgment in case
Nos. CM036634 and CM041424. On appeal, defendant contends the trial court erred by
imposing three consecutive sentences in case No. CM036634, for his simultaneous
possession of three different controlled substances—methamphetamine, hydrocodone,
and hydromorphone. Defendant argues that Penal Code section 6541 requires a stay of


1 Undesignated statutory references are to the Penal Code.



                                                             1
two of these sentences because he committed all of the offenses pursuant to the single
objective of satisfying his drug addiction. We disagree and shall affirm the judgment.

                 FACTUAL AND PROCEDURAL BACKGROUND2

       On June 22, 2012, defendant was stopped by a police officer for driving with an
expired registration. During the stop, the officer smelled alcohol and saw a partially full
bottle of vodka on the passenger-side floorboard. The officer asked defendant to step out
of his vehicle. As he did so, defendant slipped his hand into his pocket and pulled out a
small black object. The officer grabbed defendant’s hand and a small metal container fell
onto the ground. Two bindles of methamphetamine and one hydrocodone pill also fell
onto the ground. A search of defendant’s vehicle revealed three hydromorphone pills.
Defendant was arrested and taken to jail.

       In July 2012, defendant was charged in case No. CM036634 with one count of
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)), one count of
possession of hydrocodone (Health & Saf. Code, § 11350, subd. (a)), and one count of
possession of hydromorphone (Health & Saf. Code, § 11350, subd. (a)). Defendant
pleaded guilty to all three counts and in January 2013, the trial court placed defendant on
felony drug probation (Prop. 36) for a period of three years.

       In June 2014, defendant was charged in case No. CM041424 with two counts of
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)—counts 1 and
3), one count of possession of hydrocodone (Health & Saf. Code, § 11350, subd. (a)—
count 2), and one count of resisting, delaying or obstructing a peace officer (Pen. Code,
§ 148, subd. (a)(1), a misdemeanor—count 4). Defendant pleaded no contest to counts 1


2 Given the limited issue on appeal, we will briefly summarize the relevant facts and
procedural history of the underlying cases. Because defendant stipulated that the facts
detailed in the probation report provided a sufficient basis for his guilty pleas in case
No. CM036634, we will rely on that report for the relevant facts.


                                             2
and 4. Based on his no contest pleas, the trial court found defendant in violation of his
probation in case No. CM036634. Defendant was referred to probation for a
presentencing report.

       In March 2015, the trial court sentenced defendant to a total of four years in
county jail. In case No. CM041424, the trial court reduced the felony drug possession
count (Health & Saf. Code, § 11377, subd. (a)) to a misdemeanor pursuant to Proposition
47 (Pen. Code, § 1170.18, subd. (a)) and sentenced defendant to one year in county jail,
comprised of one year for the possession of methamphetamine and six months concurrent
for resisting, delaying or obstructing a peace officer. In case No. CM036634, the trial
court revoked defendant’s probation, reduced all three drug possession counts to
misdemeanors pursuant to Proposition 47 (§ 1170.18, subd. (a)), and sentenced him to
three years in county jail, comprised of one year for each drug possession offense to run
consecutively. The trial court ordered defendant’s sentence in case No. CM036634 to
run consecutive to the sentence imposed in case No. CM041424. The court advised
defendant that he would be on state parole for a period of one year.

       Defendant filed a timely notice of appeal.

                                      DISCUSSION

       Defendant contends that the trial court erred by imposing three consecutive
sentences in case No. CM036634 for his simultaneous possession of three different
controlled substances—methamphetamine, hydrocodone, and hydromorphone.
Defendant argues that section 654 bars multiple punishments for two of these sentences
because he committed all of the offenses pursuant to the single objective of satisfying his
drug addiction. We disagree.

       Section 654 prohibits multiple punishments for offenses arising from a single act
or an indivisible course of conduct. (People v. Latimer (1993) 5 Cal.4th 1203, 1208 .) It



                                             3
provides, “An act or omission that is punishable in different ways by different provisions
of law shall be punished under the provision that provides for the longest potential term
of imprisonment, but in no case shall the act or omission be punished under more than
one provision. An acquittal or conviction and sentence under any one bars a prosecution
for the same act or omission under any other.” (§ 654, subd. (a).) “[T]he purpose of
section 654 ‘is to insure that a defendant’s punishment will be commensurate with his
culpability.’ ” (Latimer, supra, 5 Cal.4th at p. 1211.)

       “ ‘ “Whether a course of criminal conduct is divisible and therefore gives rise to
more than one act within the meaning of section 654 depends on the intent and objective
of the actor. If all of the offenses were incident to one objective, the defendant may be
punished for any one of such offenses but not for more than one.” ’ ” (People v.
Capistrano (2014) 59 Cal.4th 830, 885 (Capistrano).) “If, on the other hand, in
committing various criminal acts, the perpetrator acted with multiple criminal objectives
that were independent of and not merely incidental to each other, then he may be
punished for the independent violations committed in pursuit of each objective even
though the violations were parts of an otherwise indivisible course of conduct.” (People
v. Alvarado (2001) 87 Cal.App.4th 178, 196.)

       “ ‘ “The defendant’s intent and objective are factual questions for the trial court;
[to permit multiple punishments,] there must be evidence to support [the] finding the
defendant formed a separate intent and objective for each offense for which he was
sentenced.” ’ ” (Capistrano, supra, 59 Cal.4th at p. 886.) We review the trial court’s
determination regarding the applicability of section 654 for substantial evidence, and
presume in support of the court’s conclusion, the existence of every fact the court could
reasonably have deduced from the evidence. (People v. Jones (2002) 103 Cal.App.4th
1139, 1143; see People v. Osband (1996) 13 Cal.4th 622, 730-731 [approving substantial
evidence standard of review].) When section 654 prohibits multiple punishments, the


                                              4
trial court must stay execution of sentence on the convictions that implicate multiple
punishments. (People v. Correa (2012) 54 Cal.4th 331, 337.)

       We conclude that the trial court did not err in imposing consecutive sentences for
defendant’s possession of three different types of drugs. Section 654 does not preclude
multiple punishment for simultaneous possession of various drugs as the intent and
objective in possessing each drug may be different. (People v. Barger (1974)
40 Cal.App.3d 662, 672 [California courts have “uniformly” held that § 654 “does not
preclude multiple punishment for simultaneous possession of various narcotic drugs”];
see People v. Monarrez (1998) 66 Cal.App.4th 710, 714-715; People v. Schroeder (1968)
264 Cal.App.2d 217, 227-228.) Here, there is substantial evidence in the record to
support the trial court’s determination that defendant’s possession of each drug was a
separate and distinct act under section 654 properly subject to separate punishment. The
evidence in the record shows that defendant simultaneously possessed three unique drugs
when he was stopped for a traffic violation on June 22, 2012. There is no evidence that
defendant possessed the drugs for any purpose other than personal use. Accordingly, we
find no section 654 error. (See Monarrez, supra, 66 Cal.App.4th at pp. 714-715 [“ ‘[I]t
would be absurd to hold that a criminal who deals in one contraband substance can
expand the scope of his inventory without facing additional consequences.’ ”].)

       We reject defendant’s unsupported contention that he may only be punished once
for simultaneously possessing three different types of drugs because he harbored the
single objective of satisfying his drug addiction. Defendant’s alleged objective is “too
broad and amorphous” to link his otherwise divisible criminal offenses together. (People
v. Perez (1979) 23 Cal.3d 545, 552 [assertion of a single criminal objective to achieve
sexual gratification in committing multiple sex offenses is too broad and akin to the
overbroad desire for wealth as the single objective in committing a series of separate
thefts].) To accept such a broad, overarching single objective as sufficient to preclude


                                             5
punishment for otherwise separate offenses would violate section 654’s purpose “to
insure that a defendant’s punishment will be commensurate with his culpability.” (Perez,
supra, 23 Cal.3d at p. 551.) Here, defendant’s culpability increased with each illegal act
of possessing a controlled substance. Possessing each drug was a unique act and
constituted a separate objective. Consequently, section 654 does not bar consecutive
sentencing for each act of possession. (See In re Noelle M. (2008) 169 Cal.App.4th 193,
197 [rejecting as too broad minor’s claim that her single objective was to sell pills to
other juveniles; concluding that each sale was unique and constituted a separate objective
for purposes of § 654].)

       Contrary to defendant’s contention, In re Adams (1975) 14 Cal.3d 629 does not
compel a contrary result. In Adams, the defendant was caught transporting five different
types of drugs. (Id. at p. 635.) Our Supreme Court held that section 654 barred multiple
punishments for the transportation of these drugs because the defendant was motivated by
the single objective of delivering all of the drugs to one recipient in a single transaction.
(Adams, at pp. 635-637.) The court found it unreasonable to fragment the single
objective of delivery to one individual to reflect five separate objectives for transporting
each drug. (Id. at p. 635.) Instead, the court stated that “the entire transaction should
reasonably be viewed as constituting an indivisible course of conduct analogous to the
theft of several articles of personal property which . . . results in the commission of a
single punishable offense.” (Ibid.) In holding that section 654 was applicable, the court
distinguished the facts before it from cases involving possession of multiple types of
drugs and declined to disapprove the cases holding that multiple punishments may be
imposed for simultaneous possession of various types of drugs. (Adams, supra,
14 Cal.3d at p. 635.) Accordingly, Adams provides no support to defendant.




                                              6
                                 DISPOSITION

     The judgment is affirmed.




                                               BUTZ   , Acting P. J.



We concur:



     MAURO              , J.



     HOCH               , J.




                                      7